Citation Nr: 0936119	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The appellant contends she is the surviving spouse of the 
Veteran who had active duty from October 1942 to January 
1946.  The Veteran died in August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran married in September 1948. 

2.  The Veteran died in August 2004. 

3.  The Veteran and the appellant did not live together 
continuously prior to his death; however, their separation 
has been shown to have been due to the misconduct of and 
procured by the Veteran, without the fault of the appellant.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
Veteran's surviving spouse for VA death benefit purposes.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.5, 3.50, 3.206 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant on the issue in 
appellate status and a decision at this point poses no risk 
of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and 
indemnity compensation may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The appellant contends that she is entitled to VA death 
benefits based upon her status as the surviving spouse of the 
Veteran.  She asserts that she was married to the Veteran at 
the time of his death.  She states that the Veteran left the 
marital home to live with another woman (E.B).  The appellant 
states that the Veteran abused her during the marriage and 
that he left her without any fault on her part.  The 
appellant further indicates that she and the Veteran never 
divorced.  

During the Veteran's lifetime, he filed applications with VA, 
and indicated that he was divorced from the Veteran and 
remarried to E.B.  Marriage licenses for both marriages have 
been associated with the claims folder.  

A July 2005 letter from the Director of the Public Health 
Statistics and Information Systems in South Carolina stated 
that a thorough statewide index for a divorce record for the 
years 1990 to March 2005 for the Veteran and appellant was 
conducted and no such record was located. 

The claims folder also contains a letter from the Veteran and 
appellant's daughter.  She indicated that the Veteran 
physically, mentally, and emotionally abused the appellant.  
She further stated that the Veteran left his family in July 
1951 to live with another family.  Thereafter, in February 
1952, the appellant left the home she had shared with the 
Veteran prior to his departure to live with her own family.  
As an adult, the Veteran's daughter spoke to the Veteran who 
never mentioned having divorced the appellant.  She learned 
from another family member that the Veteran did not believe 
in divorce.  

The Board finds that a preponderance of the evidence shows 
that the Veteran and the appellant separated due to the 
Veteran's misconduct (i.e. his abuse) and which was procured 
by the Veteran, without the fault of the appellant.  Though 
the record contains statements from the Veteran made during 
his lifetime to the effect that the appellant left him, a 
preponderance of the evidence shows that the appellant was 
not at fault in the separation.  Therefore, the Board 
concludes that the criteria for continuous cohabitation have 
been met and that the appellant should be recognized as the 
Veteran's surviving spouse for VA purposes.


ORDER

The appellant is recognized as the Veteran's surviving spouse 
for VA death benefit purposes.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


